Citation Nr: 1718703	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  04-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for thalamic pain syndrome, including as due to service connected traumatic brain injury (TBI).

2.  Entitlement to a higher level of special monthly compensation (SMC), including consideration of 38 U.S.C.A. § 1114(m)-(s).

3.  Entitlement to automobile and adaptive equipment or for adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from January 1976 to November 1977.

This appeal to the Board of Veterans' Appeals (Board) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In February 2016, the Board remanded these claims for additional development.  

These appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board's remand for the Veteran's claim for service connection for thalamic pain syndrome was for the issuance of a statement of the case (SOC), which was accomplished.  In filing his formal appeal to the Board of that issue, he requested a personal hearing to be held via videoconferencing equipment.  See 38 C.F.R. §§ 3.103(a) and (c), 20.700 (2016).  These hearings are scheduled by the AOJ and must be remanded for that purpose.  38 C.F.R. §§ 20.704.

The Veteran's claims for a higher level of SMC and for automobile or adaptive equipment are inextricably intertwined with his service connection claim, so they are remanded as well.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Make arrangements to schedule the Veteran for a hearing before a Veterans Law Judge to be held via videoconferencing equipment.  Timely notice of the date, time, and place of the hearing should be afforded to the Veteran and his representative by letter mailed to the current address of record. 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




